Citation Nr: 0102026	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  98-03 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
residuals of a herniated nucleus pulposus at L4-5, currently 
evaluated as 20 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability, due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1975.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied the benefits sought on 
appeal.


REMAND


The veteran essentially contends that the RO was incorrect in 
not granting the benefits sought on appeal.  The veteran 
maintains, in substance, that the current evaluation assigned 
for his low back disability does not adequately reflect the 
severity of that disability.  He contends that his current 
low back symptoms are a result of the natural progression of 
his service-connected disability, and are not the result of 
an intercurrent back injury incurred in a 1988 motor vehicle 
accident.  He also alleges that because of his service-
connected disabilities he is unemployable and warrants a 
total rating based on individual unemployability.  Therefore, 
a favorable determination has been requested.

In correspondence received in November 2000, the veteran's 
representative asserted that the RO committed error by 
failing to provide a decision or Supplemental Statement of 
the Case following the veteran's June 1999 hearing.  However, 
a review of the veteran's claims file indicates that a 
Supplemental Statement of the Case, dated in June 1999 and 
addressing the veteran's RO hearing testimony, was sent to 
the veteran in September 1999.  Similarly, a Supplemental 
Statement of the Case, dated in February 2000, was sent to 
the veteran in February 2000.  

In addition, the veteran's representative observed that the 
claims file currently lacks any police reports, accident 
reports, or medical records pertaining to the 1988 motor 
vehicle accident.  The representative further asserted that 
VA had failed to ask the veteran to provide specific details 
of the 1988 motor vehicle accident.  However, a review of the 
veteran's claims file indicates that in correspondence sent 
to the veteran in October 1996, the RO asked the veteran to 
provide medical records surrounding the 1988 injury.  
Although the veteran did authorize VA to obtain some private 
medical records, he did not identify any health care 
providers who treated him for injuries resulting from the 
1988 motor vehicle accident, or provide any information to 
enable VA to obtain police or traffic records regarding the 
accident.  

The Board notes that an October 1997 letter to the veteran 
from the Supervisor - Disability Benefits of the Public 
Employees Retirement System of Ohio (PERS), informs him that 
the effective date for his disability retirement benefits was 
October 1, 1997.  No other records or determinations from 
PERS have been associated with the claims file.  It is 
unclear whether the veteran's disability retirement benefits 
were due to his service-connected low back disability, to 
injuries incurred during the 1988 motor vehicle accident, or 
to non-service-connected disabilities.  In addition to 
possibly clarifying the circumstances surrounding the 1988 
motor vehicle accident, records from PERS are necessary for a 
determination of the veteran's claim for a total rating based 
on individual unemployability, due to service-connected 
disabilities.

During a May 1996 VA examination, the veteran recounted that 
his service-connected low back disability had been much less 
severe during the period between his partial laminectomy in 
1974 and 1988.  In testimony provided during a June 1999 
hearing at the RO, the veteran testified that he had 
undergone three major surgeries for his back since 1990, and 
ten minor surgeries for his back since 1989.  There is no 
evidence regarding whether these alleged surgeries were for 
the veteran's service-connected low back disability, or were 
for treatment of intercurrent injuries incurred in the 1988 
motor vehicle accident.  Again, the RO has requested that the 
veteran submit information and authorizations regarding 
medical treatment from the 1988 motor vehicle accident.  
However, the veteran has not 

provided the RO with information regarding whether medical 
treatment was required by injuries incurred in the 1988 
accident, or where and by whom such medical treatment was 
provided.  Similarly, the veteran has failed to supply any 
information regarding the time, location or circumstances of 
the accident.

The issue of a total rating based on individual 
unemployability, due to service-connected disabilities, is 
inextricably intertwined with the issue of entitlement to an 
increased evaluation for post-operative residuals of a 
herniated nucleus pulposus at L4-5.  As the increased 
evaluation issue has not been developed for appellate 
consideration at this time, the Board is unable to adjudicate 
the issue of entitlement to a total rating based on 
individual unemployability, due to service-connected 
disabilities.  

In light of the above, and in order to give the veteran all 
due process and every consideration with respect to the 
present appeal, it is the Board's opinion that further 
development is necessary.  The Board reminds the veteran that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).   

Accordingly, this case is REMANDED for the following:



Accordingly, this case is REMANDED for the following action:


1.  The veteran should be requested to 
provide information regarding the time, 
location and circumstances of the 1988 
motor vehicle accident, and to identify 
any medical treatment required by 
injuries incurred in the 1988 motor 
vehicle accident.  Authorizations to 
secure any identified evidence should be 
completed by the veteran and returned to 
the RO.  Then the RO should attempt to 
secure any identified records and 
associate them with the claims file. 

2.  The RO should contact PERS and 
request a copy of any decision, as well 
as all associated medical records, 
pertaining to a determination of the 
veteran's entitlement to disability 
benefits.

3.  Thereafter, the RO should schedule 
the veteran for VA orthopedic and 
neurological examinations to be performed 
by a board certified orthopedic surgeon 
and a board certified neurologist, if 
available, to determine the nature and 
etiology of any current low back 
disabilities and/or symptoms.  Any 
necessary tests should be performed.  The 
claims file and a copy of this remand 
must be reviewed by the examiners in 
conjunction with the examination, and the 
examiners should indicate in the 
examination report that this has been 
accomplished.  After reviewing the 
veteran's complete medical records, and 
comparing the veteran's pre-1988 and 
post-1988 histories, the examiners should 
specifically document, to the extent 
possible, all manifestations attributable 
to the veteran's service-connected 
disability.  The examiners should note 
all complaints.  The neurological 
examiner should note if the veteran's 
symptoms are pronounced, (persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to site of diseased disc, 
little intermittent relief); or severe; 
(recurring attacks, with intermittent 
relief).  The orthopedist should note 
that range of motion must be documented 
in degrees, and the examiner should note 
any listing of whole spine to opposite 
side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a 
standing position, loss of lateral motion 
with osteo- arthritic changes, or 
narrowing or irregularity of joint space, 
as well as some of the above with 
abnormal mobility on forced motion.  
Functional impairment attributable to the 
service-connected disability must be 
documented.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).   The examiner(s) should 
comment on any functional limitations, 
such as objective evidence of pain which 
further limits motion, in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45. 
With respect to the subjective complaints 
of pain, the examiner(s) are requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
lumbosacral spine, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service connected low 
back disability, the presence or absence 
of changes in condition of the skin 
indicative of disuse due to the service 
connected disabilities, or the presence 
or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service- 
connected low back disability. The 
examiner(s) should also specifically 
comment on whether the veteran's 
subjective complaints are consistent with 
the objective findings.  The examiners 
must comment on the employability of the 
veteran.  A complete rationale for any 
opinion expressed must be provided, and 
any differences of opinion must be 
reconciled.  

The RO must inform the veteran of the 
potential consequences of his failure to 
appear for any scheduled examination, and 
a copy of this notification should be 
associated with the claims file.  

4.  Thereafter, the RO should review the 
file and ensured that all of the 
directives of this remand have been 
carried out in full.  If not, corrective 
action must be taken.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  Then, in light of the additional 
development, the RO should adjudicate the 
veteran's inextricably intertwined claims 
of entitlement to an increased evaluation 
for post-operative residuals of a 
herniated nucleus pulposus at L4-5 and a 
total rating based on individual 
unemployability, due to service-connected 
disabilities.  The veteran's claims 
should be readjudicated with 
consideration of all pertinent law, 
regulations, and United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, 
"the Court") decisions, including 38 
C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, 5295; 
VAOPGCPREC 36-97 (the VA General Counsel 
has found that Diagnostic Code 5293 
pertaining to intervertebral disc 
syndrome involves loss of range of motion 
and, as such, 38 C.F.R. §§ 4.40, 4.45 
must be considered, VAOPGCPREC 36-97 
(O.G.C. Prec. 36-97)); and DeLuca.  



If the benefits sought are not granted, where a timely notice 
of disagreement is of record, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
until he is notified.

The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure that the new 
notification requirements and development procedures 
contained in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further guidance on 
the processing of this case in light of the changes in the 
law, the RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent formal or 
informal guidance that is subsequently provided by the 
Department, including, among others things, final regulations 
and General Counsel precedent opinions.  Any binding and 
pertinent court decisions that are subsequently issued also 
should be considered.  



		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

